Title: To George Washington from John Sullivan, 22 November 1782
From: Sullivan, John
To: Washington, George


                  
                     My Dear General
                     Durham Novemr 22d 1782
                  
                  The bearer hereof Mr Foxwell Curles Cutt, is Sent by Nathan Lord Esqr. of Massa. to visit his Son who is now prisoner at New york: & probably to carry him some necessaries, may I intreat your Excellency to permit him to go in for that purpose & to order him a Flagg as Speedily after his arrival as Circumstances will admit.  I beg Leave to mention to your Excellency that the young Gentleman now a prisoner, has been peculiarly unfortunate in the present war; he was two years an officer in our Army, was made prisoner with Major Sherburne near the Cedars in 1778, & has since he was arranged out, been repeatedly taken at Sea; if therefore his exchange would not be inconsistant with your Excellencys General regulations in this respect; I should Esteem it a particular favor if your Excellency would procure his enlargement by Exchange.  I know it will be unnecessary to say more upon this Subject as I know Your Excellencys own feelings for the unfortunate will induce you to do Every thing for Mr Lord that his particularly unfortunate Situation requires.  I have the honor to be with the most Exalted Sentiments of Esteem, Dr Genl Yr Excys most obedt Servt
                  
                     Jno. Sullivan
                     
                  
               